Citation Nr: 0312474	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a respiratory 
disability, to include bronchitis, asthma and allergies.

3.  Entitlement to service connection for a multiple joint 
disorder, to include arthritis and/or gout.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1993.

This appeal before the Board of Veterans' Appeals (Board) 
stems from a January 2000 rating decision in which the RO 
denied the veteran's petition to reopen claims for service-
connection for an eye disability, bronchitis, a leg rash, 
arthritis, asthma, allergies, flat feet, hearing loss, 
hemorrhoids, hypertension and tinnitus.  A notice of 
disagreement with this decision was received in May 2000, and 
a statement of the case was issued in May 2000.  A 
substantive appeal was received in July 2000.  

In July 2000 and again in September 2000, the veteran 
requested personal hearings before a Hearing Officer at the 
RO.  Records show that the veteran canceled both hearings and 
has not asked that they be rescheduled.

In a September 2002 Board decision, the Board granted the 
veteran's petition to reopen claims for service connection 
for an eye disability, bronchitis, arthritis, asthma, 
allergies, flat feet, hearing loss, hemorrhoids, and 
hypertension; and denied the claim for service connection for 
hearing loss.  Also in September 2002, the Board sought 
additional development, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), with respect to the merits of the remaining claims 
for service connection. 

Issues perfected for appeal also included claims for service 
connection for a bilateral leg rash and tinnitus.  However, 
in a September 2001 rating decision, the RO granted service 
connection for a bilateral leg rash and tinnitus.  Since this 
represents a full grant of the benefits that were sought with 
respect to these issues, they are no longer in appellate 
status.

In conjunction with the veteran's March 1999 petition to 
reopen claims for service connection for the disabilities now 
at issue, the veteran also filed an informal claim for 
service connection for pseudofolliculitis barbae and gout.  
The RO adjudicated the issue for service connection for 
pseudofolliculitis barbae in its January 2000 rating 
decision.  As to the claim for service connection for gout, 
the Board recharacterized the issue of service connection for 
arthritis to include gout, as noted on the title page of this 
decision and as is discussed in further detail in the remand 
below.  

The Board's decision on the claims for service connection for 
a respiratory disability, for hypertension, and for 
hemorrhoids, is set forth below.  The claims for service 
connection for a multiple joint disorder, for an eye 
disability, and for pes planus, are addressed in the remand 
following the order portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for service connection for a 
respiratory disability, hypertension and hemorrhoids, has 
been accomplished.  

2.  Although the veteran does not have current bronchitis or 
asthma, he does have a respiratory disability, diagnosed as 
sinusitis, that is medically attributable to service.

3.  The veteran has hypertension that is medically 
attributable to service.

4.  The veteran has a hemorrhoid disability that is medically 
attributable to service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for establishing service connection for hypertension 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, (2002).

3.  The criteria for establishing service connection for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the claims for a 
respiratory disability, hypertension and hemorrhoids, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on these claims at this time, as all notification 
and development action needed to render a fair decision on 
these claims has been accomplished.

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain diseases such as 
cardiovascular-renal disease, including hypertension, are 
presumed to be service-connected if manifest to a compensable 
degree (10 percent for hypertension) within one year of 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A.  Respiratory Disability

Service medical records include a January 1991 notation of 
sinus trouble, a January 1975 notation of a seafood allergy, 
and an August 1983 notation on a Report of Medical History of 
hay fever.  They also show that the veteran complained of 
nasal congestion in February 1984 which was related to viral 
syndrome, and again reported a history of hay fever on a May 
1991 Report of Medical History.  

Postservice medical records include a February 2001 private 
medical center invoice for allergic rhinitis and an upper 
respiratory infection.  In May 2001, a VA examiner diagnosed 
the veteran as having "seasonal sinus congestion."  During 
a VA examination in January 2003, the veteran complained of 
intermittent sinus problems all year, but mostly seasonal.  
He reported problems with sinus congestion, headache, runny 
nose and sinusitis, occasionally requiring antibiotics.  The 
examiner diagnosed sinusitis, seasonal, with the initial 
episodes occurring in service, and noted that there was no 
bronchitis or asthma.

Although the veteran has sought service connection for 
bronchitis and/or asthma, there persuasive medical evidence 
indicates that he does not have either disability; hence, the  
record presents no basis for a grant of service connection 
for either condition.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  However, the foregoing medical opinion 
constitutes persuasive evidence that the veteran has a 
present respiratory disability, diagnosed as sinusitis, 
seasonal, which had its onset in service.  See 38 C.F.R. 
§ 3.303(d).  There is no specific medical evidence to the 
contrary (i.e., medical evidence establishing that the 
veteran currently has a sinus disability that is not related 
to service).  Accordingly, the Board finds criteria for 
service connection for a respiratory disability, diagnosed as 
sinusitis, are met.  

B.  Hypertension

An assessment of "[rule out] hypertension" is noted on a 
July 1979 service medical record.  Blood pressure readings in 
service include systolic readings up to 150 and diastolic 
readings of 90.  Post-service medical evidence includes a 
notation of "borderline hypertension" on a March 1999 
private medical record, and a diagnosis of hypertension on a 
May 2001 VA examination report.  The examiner who conducted a 
recent January 2003 examination noted that the veteran had 
elevated blood pressure readings going back to the 1970s as 
noted in his service medical records.  He also said that the 
veteran had some normal readings, but had had a lot of 
diastolic readings of 90 and a lot of systolic readings of 
140+.  He diagnosed the veteran as having hypertension, not 
treated until 1999, but with elevated blood pressure readings 
beginning in service.

Service connection for hypertension on a presumptive basis is 
not warranted in this case since the veteran was not 
diagnosed as having hypertension within a year of service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Nonetheless, the veteran did show elevated blood pressure 
readings in service and was given an assessment at that time 
of "[rule out] hypertension".  Therefore, while the January 
2003 VA examiner did not come right out and relate the 
veteran's presently diagnosed hypertension to service, he 
certainly alluded to this by noting that the veteran did not 
seek treatment until 1999, but had elevated blood pressure 
readings beginning in service.  In view of this evidence, and 
the lack of any specific medical evidence to the contrary 
(i.e., medical evidence establishing that the veteran 
currently has hypertension that is not related to service), 
the Board finds, after resolving all reasonable doubt in the 
veteran's favor, that the criteria for service connection for 
hypertension are met.  

C.  Hemorrhoids

A January 1986 service medical record reflects the veteran's 
complaint of rectal pain off and on for three weeks.  The 
medical record includes a notation that the veteran had never 
been known to have hemorrhoids.  The assessment was rectal 
fissure.  

Findings from a VA examination in May 2001 revealed some 
minor non-inflamed hemorrhoidal tags.  The May 2001 examiner 
indicated that he reviewed the veteran's claims file and 
noted that the veteran had had problems with hemorrhoids in 
service.  The January 2003 VA examiner diagnosed the veteran 
as having hemorrhoids, beginning in service.

In view of the finding of hemorrhoids in service and post 
service, as well as the January 2003 VA examiner's opinion 
relating this condition to service, service connection for 
hemorrhoids is warranted.  38 C.F.R. § 3.303(d).




ORDER

Service connection for sinusitis is granted.

Service connection for hypertension is granted.

Service connection for hemorrhoids is granted.


REMAND

The RO last reviewed the claims for service connection for 
arthritis (presently characterized as a multiple joint 
disorder, to include arthritis and/or gout), for any eye 
disability, and for pes planus, and an eye disability in May 
2002, at which time a supplemental statement of the case 
(SSOC) was issued.  Pursuant to the Board's September 2002 
development, additional evidence has been added to the claims 
file, including VA examination reports dated in January 2003 
and March 2003.  However, the Board is unable to render a 
decision on the remaining issues on appeal at this time.

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matter is the most appropriate course of action, at this 
juncture.  

As an additional basis for remand, the Board points out that, 
in a February 2001 letter, the RO addressed the enhanced 
notice and duty to assist provisions required by sections 3 
and 4 of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5102, 5103, and 5103A (West 2002), and implemented 
by 38 C.F.R. § 3.159 (2002)).  However, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the remaining issues for service connection 
on appeal, that provides notification of the evidence needed 
to substantiate each claim, as well as the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notice provisions 
of the VCAA.  See DAV v. Secretary, 327 F.3d at 1339.  

The Board also finds that specific additional development is 
warranted with respect to the claim for service connection 
for a multiple joint disorder.  As noted in the introduction 
above, the Board has recharacterized that issue, to include 
arthritis and/or gout.  Thus, although the Board, in its 
September 2002 decision, instructed the RO to take 
appropriate action with respect to the veteran's claim for 
service connection for gout, upon further reflection, the 
Board finds this claim to be part and parcel of a broader 
claim for service connection for a multiple joint disorder, 
to include arthritis and/or gout.  Accordingly, a remand is 
in order so that the RO can consider this broader claim in 
the first instance. 

However, the VCAA requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  Moreover, in claims 
for disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

After obtaining and associating with the claims file all 
outstanding records of medical evaluation and/or treatment 
for the disabilities remaining on appeal, the RO should 
arrange for the veteran to undergo examination to obtain 
medical information as to the nature and extent of any 
current multiple joint disorder, to include arthritis and 
gout, and the relationship, if any, between each such 
disability and service.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Finally, the Board notes that, specifically as regards the 
claim for service connection for bilateral pes planus, the 
record does not clearly reflect whether the veteran, in fact, 
suffers from this disability.  Specifically, although the VA 
examiner in January 2003 diagnosed the veteran as having pes 
planus that he related to the veteran's period of service, 
the examiner also indicated his intention to order x-rays of, 
inter alia, the veteran's feet.  X-rays apparently taken 
later that same day revealed no evidence of pes planus; 
however, the addendum by the examiner following review of 
those x-rays did not include any comment as to the previously 
diagnosed pes planus.  Hence, the January 2003 VA examiner 
should be asked to provide a supplemental opinion clarifying 
whether, in light of the x-ray findings, the diagnosis of pes 
planus should be revised or amended.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the issues of service connection for a 
multiple joint disorder, to include 
arthritis and/or gout, as well as service 
connection for an eye disability and for 
bilateral pes planus.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation pertaining to his 
joints, eyes and feet and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After the veteran responds and all 
records/responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for his 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
joints examination to obtain information 
as to the nature, extent and etiology of 
any current multiple joint disorder(s), 
to include arthritis and/or gout.  The 
entire claims file, to include a complete 
copy of this REMAND must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

As to each multiple joint disability 
diagnosed, to include arthritis and/or 
gout, the physician should opine as to 
whether such disability is, as least as 
likely as not, the result of injury or 
disease incurred or aggravated during the 
veteran's active military service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinion expressed (to 
include, as appropriate citation to 
specific evidence of record), in a 
typewritten (printed) report.

4.  Also after the veteran responds and 
all records/responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for his 
response has expired, the RO should 
forward the claims file to VA examiner 
who conducted an examination of the 
veteran at the VA Medical Center in 
Charleston, South Carolina, on January 
15, 2003.  The RO should request that 
that physician review the report of the 
January 2003 x-rays of the veteran's feet 
and state whether, in light of the actual 
x-ray findings, the prior diagnosis of 
bilateral pes planus should be reversed 
or amended.  The physician should provide 
the complete rationale for the opinion 
expressed (to include, as appropriate 
citation to specific evidence of record) 
should be set forth in a typewritten 
(printed) report.

If the designated physician is 
unavailable, or is unable to provide the 
requested opinion without examining the 
veteran, arrange for the veteran to 
undergo examination of his feet to obtain 
information as to the current existence 
and etiology of his claimed bilateral pes 
planus.  The entire claims file, to 
include a complete copy of this REMAND 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

After examining the veteran and 
considering his documented medical 
history and assertions, the examiner 
should offer an opinion as to whether (a) 
the veteran currently suffers from 
bilateral pes planus, and, if so (b) 
whether such disability is, as least as 
likely as not, the result of injury or 
disease incurred or aggravated in active 
military service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinion expressed (to include, as 
appropriate citation to specific evidence 
of record), in a typewritten (printed) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After accomplishing the requested 
notification and development action, and 
any additional notification and 
development action deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence (to 
particularly include all evidence added to 
the record since the RO's May 2002 SSOC), 
and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include full reasons and bases 
for its determinations, and citation to 
and discussion of the pertinent laws 
codifying and the regulations implementing 
the VCAA) and afford them the appropriate 
period of time for written or other 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



